Cite as 2017 Ark. App. 6


                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                         CR-16-614
                                       No.


                                                 OPINION DELIVERED: January 18, 2017
TANNER BAXLEY
                                          APPEAL FROM THE HOT SPRING
                                          COUNTY CIRCUIT COURT
                                APPELLANT [NO. 30CR-12-262-1]

V.                                               HONORABLE CHRIS E WILLIAMS,
                                                 JUDGE
STATE OF ARKANSAS                          AFFIRMED; MOTION TO
                                  APPELLEE WITHDRAW GRANTED




                             ROBERT J. GLADWIN, Judge

        On December 11, 2012, appellant Tanner Baxley was placed on five years’ supervised

 probation for the offense of theft by receiving, a Class C felony. He was ordered to pay

 $150 in court costs, a $1,000 fine, a $250 DNA fee, and $951.50 in supervision fees. On

 February 14, 2014, the State filed a petition to revoke Baxley’s probation. On June 24,

 2014, an amended report of probation violation was filed alleging that Baxley had violated

 the following conditions: 1-Laws, 2-Alcohol/Controlled Substances, 6-Reporting, 7-

 Employment and Residence, 13-Supervision Fees, 14-Restitution and 15-Court Costs,

 Fines, and DNA. At the hearing on the petition to revoke on April 12, 2016, Baxley

 admitted to each of the alleged violations. The trial court sentenced appellant to ten years

 in the Arkansas Department of Correction.
                                   Cite as 2017 Ark. App.

       This is a no-merit appeal filed pursuant to Anders v. California, 386 U.S. 738 (1967),

and Arkansas Supreme Court Rule 4-3(k) (2016). On appeal, Baxley’s counsel argues that

there are no meritorious grounds for appeal and asks to withdraw as counsel. The clerk of

this court mailed a certified copy of counsel’s motion and brief to Baxley in accordance with

Rule 4-3(k)(2), informing him of his right to file pro se points for reversal. Baxley has not

filed pro se points. Because counsel has complied with the requirements of Rule 4-3(k), we

grant the motion to withdraw and affirm.

       The test for filing a no-merit brief is not whether there is any reversible error, but

whether an appeal would be wholly frivolous. Gaines v. State, 2014 Ark. App. 651. Based

on our review of the record for potential error pursuant to Anders, supra, and the

requirements of Rule 4-3(k), we hold that Baxley’s appeal is wholly without merit.

Therefore, pursuant to sections (a) and (b) of In re Memorandum Opinions, 16 Ark. App. 301,

700 S.W.2d 63 (1985), we issue this memorandum opinion granting counsel’s motion to

withdraw and affirming the circuit court’s revocation.

       Affirmed; motion to withdraw granted.

       HARRISON and VAUGHT, JJ., agree.

       Gregory Crain, for appellant.

       No response.




                                             2